DETAILED ACTION
Drawings
The drawings are objected to because they do not comply with black ink CFR 1.84(a)(1), character of lines, numbers and letters CFR 1.84(l) and shading CFR 1.84(m) and symbols CFR 1.84(n).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the applicants recites multiple angle of inclinations in relation to an axis but has not defined the location of the axis or how the angle is to be measured as such it is not possible to determine the claimed angle.  
Regarding claim 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 depends from claim 3 and therefore inherits the deficiencies thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phelps (US 20090166381 A1).
Claim 1, Phelps discloses a container (36) with a neck (40, 46) that comprises at least one first peripheral rib (141), the neck extending about an opening; 
a housing (12) with a lower part (24) that is configured to rest on top of the container and which defines a liquid inlet, and an upper projecting part (14) holding a nozzle (20); 
a motor-driven pump (Paragraph 53; 104, 102) in the housing for drawing liquid through the liquid inlet and dispensing the liquid from the nozzle; 
a coupler body (38) comprising a skirt portion (30) complementary to the neck (40), the skirt portion comprising at least one second peripheral rib (131), a through-extending liquid passage (46) in the coupler body, 
a suction tube (44) fixed to the coupler body and defining a length of the through-extending liquid passage, 
wherein male coupler features comprise a plurality of circumferentially spaced projections (FIG 2, 4a-4c; Paragraph [0042]) that extend radially, and complementary female coupler features comprise a plurality of circumferential slots (FIG 2, 4a-4c; Paragraph [0042]) each adapted to receive a respective one of the circumferentially spaced projections, and 
one of the male and female coupler features is disposed on the coupler body, and the other of the male and female coupler features is disposed on the housing such that relative rotation connects the housing to the container (30, 40; FIG 4a-4c), and 
wherein, by pressing the coupler body onto the neck and thereby forcing the second peripheral rib over the first peripheral rib, the coupler body is permanently fixed to the neck (FIG 2-4C; Paragraph [0042]).

Claim 2, Phelps discloses wherein the circumferential slot comprises a helical face (FIG 2) that engages the projection (FIG 4a-4c), such that the relative rotation draws the container (36) and housing together (12), and wherein the helical face further comprises a detent nub (141, 131; Figs 4a-4c).

Claim 3, Phelps discloses wherein the neck has an axis and the first and second peripheral ribs (132, 141) have respective outer faces acutely inclined to the axis (FIG 2) and which abut during pressing of the coupler body (38) onto the neck (40, 46), and respective inner faces acutely inclined to the axis that abut to prevent later removal of the coupler body, wherein an angle of inclination of the inner faces to the axis is greater than an angle of inclination of the outer faces to the axis (See 112 above; angle is dependent on location of axis and how it is measured).

Claim 4, Phelps discloses wherein one of a recess and complementary projection are integrally formed with the neck and the other of the recess and complementary projection are integrally formed with the coupler body, to prevent relative rotation between the coupler body and the neck about the axis (FIG 2, flat surface of 38 and complementary section would prevent rotation).

Claim 5, Phelps discloses wherein the circumferentially spaced projections (141, 131) are formed in a flange (30, 40; FIG 2, 4a-4c) that extends transversely to the skirt portion (30), and the circumferential slots are formed inside a sleeve portion (140) of the housing.

Claim 20, Phelps discloses a container (36) with a neck (40, 46) that comprises at least one first peripheral rib (141), the neck extending about an opening; 
a coupler body (38) comprising a skirt portion (30) complementary to the neck (40), the skirt portion comprising at least one second peripheral rib (131), a through-extending liquid passage (46) in the coupler body, 
a suction tube (44) fixed to the coupler body and defining a length of the through-extending liquid passage; 
wherein the coupler body includes one of a male coupler feature and a female coupler feature complementary to the male coupler feature; and 
a housing (12) of the benchtop dispenser or a cap for the coupler body includes the other one of the male coupler feature and the female coupler feature such that relative rotation connects the container to the housing or the cap (30, 40; FIGs 4a-4c); 
the male coupler features comprise a plurality of circumferentially spaced projections that extend radially, and the female coupler features comprise a plurality of circumferential slots each adapted to receive a respective one of the circumferentially spaced projections, and wherein, by pressing the coupler body onto the neck and thereby forcing the second peripheral rib over the first peripheral rib, the coupler body is permanently fixed to the neck (FIG 2-4c; Paragraph [0042]).

Claim(s) 11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tramontina (US 20110127291 A1).
Claim 11, Tramontina discloses a container (121), a coupler body (122), and a housing (12), the housing having a lower part (24) that is configured to rest on top of the container and which defines a liquid inlet, and an upper projecting part (14) holding a nozzle (20); 
a motor and a pump (paragraph [0010]; 202) driven by the motor in the housing for drawing liquid through the coupler body and the liquid inlet and dispensing the liquid from the nozzle; 
a photoelectric sensor (21) adjacent the nozzle (20); 
a power supply (Paragraph [0037], 204) in the housing; 
an indicator (Paragraph [0061]) arranged on the housing; 
a control circuit (500; FIG 6-7; Paragraph [0062]-[0064]) connected to the power supply and photoelectric sensor and comprising a controller for controlling the motor and the indicator, wherein activation of the photoelectric sensor triggers the controller to operate the motor for a predetermined period, and subsequently triggers the controller to start a timer and actuate the indicator based on elapsed times measured by the timer.

Claim 14, Tramontina discloses deactivation of the motor triggers the controller to start the timer (Paragraph [0014]).

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 4-10, 12-13, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754